326 S.W.3d 904 (2010)
STATE of Missouri, Respondent,
v.
Anthony ANDERSON, Appellant.
No. ED 94325.
Missouri Court of Appeals, Eastern District, Division Four.
December 14, 2010.
Gwenda Renee Robinson, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Anthony Anderson ("Defendant") appeals his sentence after he was convicted by a jury of second-degree robbery, Section 569.030 RSMo 2000. Defendant argues the trial court plainly erred in sentencing him for his conviction of second-degree robbery, as a prior and persistent offender, to thirty years of imprisonment because the sentence is excessive and so grossly disproportionate to the crime committed as to shock the moral sense of reasonable people.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).